                       Case 4:17-cr-00033-BSM Document 54 Filed 04/21/21 Page 1 of 4
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations                                                          FILED
                                                                                                                      U.S. DISTRICT COURT
                        Sheet I
                                                                                                                EASTERN Pl5IBIGI ARKANSAS

                                      UNITED STATES DISTRICT COURT                                                           APR 21 2021

                                                          Eastern District of Arkansas                      ~~ES ~ ~ C K , CLERK

             UNITED STA TES OF AMERICA                                )) JUDGMENT IN A CRIMINAL CASE                                       DEPCLERK

                                 V.                                   )   ( For Revocation of Probation or Supervised Release)
                                                                      )
                       Frankie Lee Webb                               )
                                                                      ) Case No. 4:17-cr-00033-BSM-1
                                                                      )   USM No. 21477-009
                                                                      )
                                                                      )   Christian Chance Alexander
                                                                                                   Defendant's Attorney
THE DEFENDANT:
fl'   admitted guilt to violation of condition(s)        _1-_6_ _ _ _ _ _ _ _ _ of the tenn of supervision.
•     was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                              Violation Ended
See page 2.




       The defendant is sentenced as provided in pages 2 through _ _4__ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
•     The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully patd. ~fordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 8893                                                    04/19/2021

Defendant's Year of Birth:            1978

City and State of Defendant's Residence:                                                            Signature of Judge
Little Rock, Arkansas
                                                                                    Brian S. Miller, United States District Judge
                                                                                                   Name and Title of Judge



                                                                                                            Date
                    Case 4:17-cr-00033-BSM Document 54 Filed 04/21/21 Page 2 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                            Judgment-Page      2
                                                                                                              ---    of     4
DEFENDANT: Frankie Lee Webb
CASE NUMBER: 4:17-cr-00033-BSM-1

                                                  ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number               Nature of Violation                                                                  Concluded
1 - Mandatory ( 1)             You must not commit another federal, state or local crime.                          01/05/2021

2 - Mandatory (3)              You must refrain from any unlawful use of a controlled substance. You must           12/04/2020

                               submit to one drug test within 15 days of release from imprisonment and at

                               least two periodic drug tests thereafter, as determined by the court.

3 - Standard (4)               You must answer truthfully the questions asked by your probation officer.            12/15/2020

3 - Standard (5)               You must live at a place approved by the probation officer. If you plan to           12/15/2020

                               change where you live or anything about your living arrangement (such as

                               the people you live with), you must notify the probation officer at least 10

                               days before the change. If notifying the probation officer in advance is not

                               change. If notifying the probation officer in advance is not possible due to

                               unanticipated circumstances, you must notify the probation officer within 72

                               hours of becoming aware of a change or expected change.

4 - Standard (7)               You must work full time (at least 30 hours per week) at a lawful type                11/12/2020

                               employment unless the probation officer excuses you from doing so.

5 - Standard (8)               You must not communicate or interact with someone you know is engaged in             12/10/2020

                               criminal activity. If you know someone has been convicted of a felony, you

                               must not knowingly communicate or interact with that person without first

                               getting the permission of the probation officer.

6 - Special ( 17)              You must complete all previously imposed requirements of supervised                 01/15/2021

                               release.

(Previously imposed            The defendant will participate under the guidance and supervision of the             01/15/2021

Special Condition 14)          probation office in a substance abuse treatment program.
                      Case 4:17-cr-00033-BSM Document 54 Filed 04/21/21 Page 3 of 4
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                  Judgment -   Page   3     of   4
DEFENDANT: Frankie Lee Webb
CASE NUMBER: 4:17-cr-00033-BSM-1


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
8 months.




     •      The court makes the following recommendations to the Bureau of Prisons:




     Iii'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                     to

at    _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                              By
                                                                                            DEPUTY UNITED ST A TES MARSHAL
                   Case 4:17-cr-00033-BSM Document 54 Filed 04/21/21 Page 4 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                Judgment-Page      4     of       4
DEFENDANT: Frankie Lee Webb
CASE NUMBER: 4:17-cr-00033-BSM-1
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a tenn of:
 No supervised release.




                                                   MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's detennination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
